Cooley, J.
(dissenting). I have not found in the proofs in this case any evidence of the frauds charged in the bill. Neither do I think that the assignment is void on its face. The clause supposed to invalidate it is the following: “And the creditors of said party of the first part agree to their said assignment, and that they will as soon as their just proportion of the proceeds of said property shall be paid to them, release their said claim in full and discharge said parties from all liability to them.” This clause is inserted in an assignment not signed or intended to be signed by the creditors, and *226which contains no provision depriving creditors of dividends under the assignment in case they refuse to assent. On the contrary the assignee is to pay to the several creditors equally in proportion to their several demands, and the creditors may demand and recover their proportions, without entering into any stipulations or submitting to any conditions whatsoever. If any consent to a discharge of the assignors is to be implied as against the creditors, it must spring from the fact that they accept dividends under the assignment: but when it is made the imperative duty of the assignee to pay these without exacting conditions, and when no trust is reserved in favor of the assignors until all debts are paid in full, there seems to be no foundation whatever for an implied release. Any creditor whom the assignee should refuse to pay ratably would be entitled to call him to account in equity, and it could be no defense that the creditor refused to release, so long as the assignees have required payment to all unconditionally. And surely the receipt of that which the law. entitles one to demand as of right cannot be construed into an acceptance of conditions.